Title: To James Madison from John Elmslie, 25 October 1801
From: Elmslie, John
To: Madison, James


					
						Sir
						Cape Town, Cape of Good Hope 25th. Octr. 1801.
					
					Since I had the honor of writing to you in July last p. the American ship Alexander bound to Boston, I have to acknowledge receiving the Laws of the United States via London down to the first session of the 6th. Congress.
					I now beg leave to lay before you for the consideration of Government, a subject of Treatment which I have received from the Leut. Governor Major General Dundas, when I waited upon him in a respectful manner on Official business.  What fell from the General in the course of conference I shall endeavour to relate as briefly as possible, in order not to fatigue Government with unnecessary detail, & with respectful regard submit the same.
					On the 9th. of this month arrived in Table Bay the American ship Neptune, James Jeffries Commander from Philadelphia with a cargo of Flour, provisions &c. &c. for the Cape of Good Hope & Batavia.  The Capt. having applied to the Collector of the Customs for to make Entry of his flour and being refused, Capt. Jeffries applied to me on the 12th. Inst. as American Consul to request permission of the Leut. Governor to land & sell his flour.  In consequence of this application on Tuesday morning the 13th. Inst. I waited in person on the Leut. Governor Major General Dundas & in a respectful manner requested permission for the Capt. of the Neptune to land & sell his Flour, but to my astonishment was perimptorily refused, though I know of no Law or regulation that prevent Neutrals in Amity with Great Britain from bringing the produce of their respective countries or from any other places west of the Cape & freely to sell the same, after which I was addressed by the Leut. Governor in such unqualified language as I thought little suited to my situation.  “Sir (said he) Remember you are a British subject only cloaked under an American Certificate, and if you persist in such improper conduct towards Government, or appear in Public as you have done, I will try you and punish you Sir as a subject under his Majestys allegiance.  Remember before whom you are, and that you are in a British Colony.”
					Conscious that I had done nothing improper towards Government, I was about going to reply but knowing the Generals warmth of temper and convinced that remonstrance at this time would have no good effect, I mad my bow & retired.  What the Leut. Governor alluded to by my appearing in public as I had formerly done, I suppose was wearing the Navy uniform of the United States.
					The following morning I sent the enclosed Note (A), and in the course of the same day, received Note (B), to which I replied in Note (C),  to this last I have received no answer.
					I have now only to enclose Capt. Jeffries Protest in this business, resting assured the affair will not be overlooked by the United States.  I have the honor to be most Respectfully Sir Your Obt. humble Servt.
					
						John Elmslie Junr.
						C. U.S.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
